Citation Nr: 0001494	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-43 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION


The veteran had active military service from August 1940 to 
September 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1996 rating action 
in which the RO denied the veteran an increased rating for 
his service-connected psychiatric disorder.  The disorder had 
been evaluated as 10 percent disabling, effective from August 
1978.  The veteran filed an NOD that same month, August 1996, 
and the RO issued an SOC in September 1996.  A substantive 
appeal was also filed in September 1996.  Supplemental 
statements of the case (SSOC's) were issued in December 1996 
and August 1998.  In a March 1999 Board decision, the 
veteran's appeal was remanded to the RO for additional 
development.  Another SSOC was issued in June 1999.  

The Board notes in addition that, in VA Form 9's (Appeal to 
the Board of Veterans' Appeals), dated in September 1996 and 
July 1999, the veteran had requested hearings before a Member 
of the Board..  Those requests were subsequently withdrawn.  
The most recent scheduling was for a hearing before the Board 
in Washington, DC, in January 2000; however, after being 
notified of the date of the hearing in a letter of November 
1999, the veteran replied later that month that he would be 
unable to attend the hearing.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in July 1998, the examiner reported that 
the veteran's insomnia was fairly well controlled with 
medication, that he had a moderate amount of anxiety, that 
he maintained meaningful relationships and had good 
reality testing, and that he was mild to moderately 
disabled from his anxiety and depression.  

3. A Dorn Veterans' Hospital treatment record, dated in 
November 1998, noted that the veteran worked as a janitor 
for 35 hours a week, did not take any medication except 
for a heart condition, and did not suffer from panic 
attacks or suicidal/homicidal ideation.  

4. Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown definite impairment in 
the ability to establish or maintain effective and 
wholesome relationships with people; or that 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  

5. Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).  




CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
10 percent for a psychiatric disorder are not currently met 
under the criteria in effect before, or on and after, 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9400 (1996 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for a psychiatric disorder in February 
1944.  The disorder was evaluated as 30 percent disabling, 
effective from September 1943.  Thereafter, in a December 
1978 rating decision, the RO determined the veteran's 
disorder to be 10 percent disabling, effective from August 
1978.  

In February 1996, the veteran requested that his psychiatric 
disorder be re-evaluated for an increased rating.  In August 
1996, the RO received Dorn Veterans' Hospital treatment 
records, dated in June and July 1996.  These records noted 
the veteran's treatment for his eyes as well as for a bowel 
disorder.  In a rating decision that same month, August 1996, 
the RO denied the veteran's increased rating claim.  

In December 1996, the RO received treatment records from the 
VA outpatient clinic (VAOPC) in Greenville, dated from April 
1996 to November 1996.  In particular, a treatment record, 
dated in April 1996, noted the veteran as having occasional 
suicidal ideation, although he reported having no plan to 
carry it out.  He was also reported to be taking Zoloft.  A 
May 1996 treatment note reflected the veteran as suffering 
from "psychasthenia" with anxiety and phobias, along with 
mental exhaustion and weakness.  A June 1996 treatment record 
noted the veteran's treatment for generalized anxiety 
disorder and dysthymia.  He was again reported to be taking 
Zoloft.  

In July 1997, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which he asserted 
that his anxiety condition was very severe and resulted in 
sleep disturbance, extreme nervousness, temper outbursts, and 
anxiety attacks.  

Thereafter, in July 1998, the veteran was medically examined 
for VA purposes.  He reported having been treated for 
numerous physical problems, including surgery for an aneurysm 
with a subsequent infection, heart surgery, and a colostomy.  
The veteran reported being quite worried and somewhat 
discouraged, and indicated that he took two Trazodone at 
night and 100 mg of Zoloft.  In addition, the veteran stated 
that his day was restricted to being around the house because 
of his physical condition.  He indicated that he read the 
paper and did crossword puzzles, and if it wasn't too hot he 
might go out for a walk or visit the clubhouse at the local 
golf course.  He reported not being suicidal, and that he did 
have friends.  On clinical evaluation, the veteran was noted 
to be well-groomed, pleasant and cooperative, and he showed a 
good range of affect.  He appeared slightly worried and 
slightly depressed, especially when talking about his health, 
but was oriented to time, person, and place.  The veteran 
denied hallucinations, and there was no evidence of 
delusions.  

The examiner's impression was Axis I:  Dysthymia and 
generalized anxiety disorder; Axis II:  No diagnosis; Axis 
III:  Aneurysm, open heart surgery; Axis IV:  Health 
concerns; Axis V:  Current global assessment of functioning 
(GAF) is 65.  The examiner also noted that the veteran 
suffered from moderate to mild symptoms of depression, that 
his insomnia was fairly well controlled with medication, and 
that he had a moderate amount of anxiety.  Furthermore, the 
examiner reported that the veteran did have good reality 
testing and maintained meaningful relationships, including 
those with his friends and children.  The examiner noted the 
veteran to be mild to moderately disabled from his anxiety 
and depression.  


Thereafter, the RO received Dorn Veterans' Hospital treatment 
records, dated from June 1998 to August 1998.  These records 
noted the veteran's treatment for a colocutaneous fistula, 
hypertension, and congestive heart failure.  

In April 1999, the RO received Dorn Veterans' Hospital 
treatment records, dated from June 1998 to April 1999.  In 
particular, a treatment record, dated in July 1998, noted the 
veteran as very anxious about his upcoming colon surgery.  He 
was reported to sleep only after taking medication.  There 
was no finding of suicidal or homicidal ideation.  The 
veteran was noted to have a tired affect, and his GAF score 
was 44.  A treatment record, dated in November 1998, noted 
the veteran worked as a janitor for 35 hours a week, did not 
take any medication except for his heart condition, and did 
not report suffering from panic attacks or suicidal/homicidal 
ideation.  Furthermore, the veteran was noted as being calm 
and not depressed.  The diagnosis was generalized anxiety 
disorder.  

In May 1999, the veteran submitted a Statement in Support of 
Claim, in which reported that he had been prescribed 
Lorazepam to help him sleep.  Also in May 1999, the RO 
received treatment records from Terry Johnson, M.D., dated 
from January 1997 to April 1999.  These records reflected the 
veteran having undergone coronary bypass surgery and 
treatment for an abdominal aortic aneurysm.  In particular, a 
consultation report from Barry Huey, M.D., dated in March 
1999, noted the veteran to be working as a janitor at a 
grocery store, and to play golf occasionally.  

In the November 1999 letter to the Board, in which he 
withdrew his request for a hearing, the veteran related that 
his health had been "a nightmare for the past three years," 
and that he was taking 10 pills a day to keep going.  He also 
stated that he continued to empty trash and clean the floors 
at a Winn Dixie store, four hours each day.  He complained 
that South Carolina had taken a pension away from him, and 
that he did not know whether he could appeal that action.




II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected psychiatric disorder is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (2000).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected psychiatric 
disorder, and the veteran was notified of its decision in a 
December 1996 SSOC, which denied him an increased evaluation 
greater than 10 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  
See also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick 
v. Brown, 10 Vet.App. 79 (1997) (per curiam order).  In 
reviewing this case, the Board must therefore evaluate the 
veteran's psychiatric disorder under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  
Qualifying this rule is the Court's holding that the Board 
may not apply the revised schedular criteria to a claim prior 
to the effective date of the amended regulations.  Rhodan v. 
West, 12 Vet.App. 55, 57 (1998).  Accordingly, it will be 
necessary to apply the rating criteria in effect prior to 
October 1996 to that evidence dated before that time.  With 
respect to the evidence dated since October 1996, that will 
be considered under both the "old" and "new" criteria, 
and, to the extent one or the other results in a more 
favorable determination, that will be the set of criteria 
applied.  

Prior to the regulatory changes, the veteran's psychiatric 
disorder had assigned to it a 10 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code 9400, "Generalized anxiety 
disorder," as in effect before November 7, 1996.  Based upon 
that regulatory scheme, the severity of a psychiatric 
disability was based upon evaluating how the actual 
symptomatology affected social and industrial adaptability.  
38 C.F.R. § 4.130.  Evidence of social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

Also under the "old" criteria, 50 percent rating was to be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, during which the reliability, 
flexibility, and efficiency levels were so reduced that there 
was considerable industrial impairment.  A 30 percent rating 
was warranted where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was assigned when 
symptomatology was less than that for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  See 38 
C.F.R. § 4.132, DC 9400 (1996).  The Board also notes that 
the criteria in 38 C.F.R. § 4.132, DC 9400, for a 100 percent 
rating are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).


The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected psychiatric disorder was 
continued at a 10 percent rating under 38 C.F.R. § 4.130.  
When evaluating a mental disorder under the new regulatory 
scheme, the RO shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 7, 1996, criteria, the 
currently assigned 10 percent evaluation is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  A 
review of the evidence reflects that the veteran has been 
diagnosed with a generalized anxiety disorder, which, during 
his most recent VA examination in July 1998, was noted as 
mild to moderate in severity.  At that examination, the 
examiner also noted that the veteran suffered from dysthymia, 
and that he had meaningful relationships with friends and 
family.  The veteran's overall disability was assigned a GAF 
score of 65.  The Board notes that a GAF score of 65 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally indicates an individual who 
is functioning pretty well, with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, DC, American 
Psychiatric Association, 1994.  

Additionally, a treatment note in November 1998 revealed that 
the veteran worked as a janitor for 35 hours a week, had 
stopped taking his medications for anxiety and depression, 
and did not suffer from panic attacks or suicidal/homicidal 
ideation.  The veteran also was noted as being calm and not 
depressed.  The diagnosis was generalized anxiety disorder.  
A March 1999 consultation report, from Dr. Huey, noted that 
the veteran continued to work as a janitor at a grocery 
store, and to play golf occasionally.  In May 1999, the 
veteran reported that he was prescribed Lorazepam to help him 
sleep.  

Therefore, when the Board considers the old rating criteria, 
as in effect prior to November 7, 1996, and the evidence of 
record, we find the veteran has not shown definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; or that psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Thus, the veteran's disability does 
not warrant an increase to 30 percent.  38 C.F.R. § 4.132, DC 
9400 (1996).  

With respect to the rating criteria effective on and after 
November 7, 1996, when evaluating a mental disorder under the 
new regulatory scheme, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  When we consider the evidence of 
record, we find that a preponderance of the evidence is 
against a rating greater than 10 percent.  In so concluding, 
we note that the frequency and severity of the veteran's 
anxiety disorder and depression appear related to personal 
health concerns, as he has been treated for a number of 
significant physical problems.  The most recent evidence, as 
noted in clinical records, dated in November 1998 and March 
1999, indicates the veteran to be doing fairly well.  While 
he appears to have sleep-related problems for which he takes 
medication, he is noted to function adequately in both 
occupational and social settings, working 35 hours a week, 
playing golf occasionally, and maintaining good relationships 
with friends and family.

Thus, the Board finds that the veteran's service-connected 
psychiatric disability is not reflective of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  Thus, we find the preponderance 
of the evidence is against an increased rating to 30 percent.  
38 C.F.R. § 4.130, DC 9400 (1999).  

Furthermore, given that the veteran does not warrant an 
increased rating to 30 percent, the Board logically concludes 
that the evidence does not support an increased rating 
greater than 30 percent under either set of schedular 
criteria.  

We recognize that the RO has not had an opportunity to 
consider the November 1999 letter which the veteran sent 
directly to the Board.  Clearly, the principal import of that 
letter was to cancel the hearing before the Board, scheduled 
for January 2000.  As for his description, therein, of 
continuing health problems and the part-time work he was 
performing, the veteran raised no evidentiary matters not 
already covered in the previously submitted evidence.  
Therefore, although the Board is very sympathetic with the 
veteran's difficulties, and notes that he may have a right to 
appeal the adverse action on his (non-VA) pension within the 
government of South Carolina, we must decide this appeal 
based upon the evidence of record as it relates to the 
applicable rating criteria.

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However here, while we 
are sympathetic to the veteran's claim, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.  


ORDER

Entitlement to an increased rating greater than 10 percent 
for a psychiatric disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

